Third District Court of Appeal
                               State of Florida

                         Opinion filed February 13, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D17-2008
                         Lower Tribunal No. 10-20850
                             ________________


                                Alberto Silva,
                                    Appellant,

                                        vs.

                            Mary H. Silva, et al.,
                                    Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Arthur L.
Rothenberg, Senior Judge.

     Andrew M. Kassier, for appellant.

      Ashley Moody, Attorney General, and Toni C. Bernstein (Tallahassee),
Senior Assistant Attorney General, for appellee, Department of Revenue.


Before FERNANDEZ, LOGUE and MILLER, JJ.

     PER CURIAM.
      On the record before us, we conclude that the trial court did not commit

reversible error when it denied the Former Husband’s Motion to Vacate. There was

no basis upon which to impute income to the mother, see § 61.30, Fla. Stat., and

the Department of Revenue established a substantial change in circumstances

requiring an increase in the father’s child support obligation, see § 61.14, Fla. Stat.

      Affirmed.




                                           2